DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The amendments and remarks filed 1/6/21 are acknowledged. Claims 6, 30, and 34 have been amended. Claims 46-48 have been added. Claims 1-5, 7, 9-10, 12-14, 16-29, 40-42 have been canceled. Claims 6, 8, 11, 15, 30-39, and 43-48 are pending and under examination. 
Withdrawn Rejection
The rejection of claims 6, 8, 11, 15 and 30-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention, is withdrawn in light of Applicant’s persuasive arguments. See paragraph 5, page 2 of the previous Office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bill Warren on 5/19/21.
The application has been amended as follows: 
1.-5. 	(Canceled)
6.	(Currently Amended)  A method of inhibiting disability or death from endogenous or pharmacologic tissue plasminogen activator (TPA) toxicity due to ischemia from stroke in a patient in need thereof, the method comprising: 

administering, in response to the determining the patient has or is at risk for TPA toxicity due to prolonged ischemia of at least three hours, to the patient an effective amount of a composition comprising an anti-SerpinF2 antibody or fragment thereof that reduces SerpinF2 activity or concentration, wherein the composition does not include TPA, thereby inhibiting disability or death from TPA toxicity due to ischemia from stroke.  

7.	(Canceled).

8.	(Previously Presented)  The method of claim 6, wherein the determining step further comprises determining that the patient has neurologic symptoms indicative of neuronal damage.

9-10.

11.	(Original) The method of claim 6, wherein TPA has been previously administered to the patient within 48 hours.

12-14.	(Canceled).

15.	(Previously Presented)  The method of claim 6, wherein the anti-SerpinF2 antibody or fragment thereof is administered in a dose range from 28-91 nanomoles/kg.

16.-29.	(Canceled).

30. 	(Currently Amended)  A method of inhibiting disability or death from endogenous or pharmacologic tissue plasminogen activator (TPA) mediated neurologic hemorrhage or edema in a patient in need thereof, the method comprising:
determining that the patient has or is at risk for TPA toxicity due to prolonged ischemia of at least three hours; and
administering, in response to the determining the patient has or is at risk for TPA toxicity due to prolonged ischemia of at least three hours, to the patient an effective  a composition comprising an anti-SerpinF2 antibody or fragment thereof that reduces SerpinF2 activity or concentration, wherein the composition does not include TPA, thereby inhibiting disability or death from TPA mediated neurologic hemorrhage or edema.

31.	(Previously Presented)  The method of claim 30, wherein the determining step further comprises determining that the patient has neurologic symptoms indicative of neuronal damage.

32.	(Previously Presented)  The method of claim 30, wherein TPA has been previously administered to the patient within 48 hours.
33.	(Previously Presented)  The method of claim 30, wherein the anti-SerpinF2 antibody or fragment thereof is administered in a dose range from 28-91 nanomoles/kg.

34.	(Currently Amended)  A method of treating stroke in a patient affected by TPA toxicity, the method comprising:
determining that the patient has or is at risk for TPA toxicity due to prolonged ischemia of at least three hours; and
administering, in response to the determining the patient has or is at risk for TPA toxicity due to prolonged ischemia of at least three hours, to the patient an effective amount of a composition comprising an anti-SerpinF2 antibody or fragment thereof that reduces SerpinF2 activity or concentration, wherein the composition does not include TPA, thereby treating stoke in the patient affected by TPA toxicity.

35. 	(Previously Presented)  The method of claim 34, wherein TPA has been previously administered to the patient within 48 hours.
36.	(Previously Presented)  The method of claim 34, wherein the anti-SerpinF2 antibody or fragment thereof is administered in a dose range from 28-91 nanomoles/kg.

37.	(Previously Presented)  The method of claim 1, wherein the TPA toxicity is determined by determining that the patient has neurologic symptoms.



39.	(Previously Presented)  The method of claim 34, wherein the TPA toxicity is determined by determining that the patient has neurologic symptoms.

40.-42.	(Canceled) 

43.	(Previously Presented)  The method of claim 6, wherein the anti-SerpinF2 antibody or fragment thereof is administered in a dose range from 17-50 nanomoles/kg.

44.	(Previously Presented)  The method of claim 30, wherein the anti-SerpinF2 antibody or fragment thereof is administered in a dose range from 17-50 nanomoles/kg.

45.	(Previously Presented)  The method of claim 34, wherein the anti-SerpinF2 antibody or fragment thereof is administered in a dose range from 17-50 nanomoles/kg.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Reed et al. (PNAS, 1990; 87:1114-1118). Reed et al. disclose the anti-SerpinF2 antibody RWR and teach that the antibody acts synergistically with TPA to enhance fibrinolysis. However, the art does not teach or suggest the use of the serpinF2 antibody alone reducing ischemic brain damage by preventing TPA toxicity due to prolonged ischemia of at least three hours. Therefore, the prior art does not teach or suggest administering a composition comprising SerpinF2 antibody, wherein the composition does not comprise TPA, inhibits disability or death from endogenous or pharmacologic TPA toxicity in a subject that has or is at risk of TPA toxicity due to prolonged ischemia of at least three hours. Additionally, the prior art does not teach or suggest administering a composition comprising SerpinF2 antibody, wherein the composition does not comprise TPA, inhibits disability or death from endogenous or pharmacologic TPA mediated neurologic hemorrhage or edema in a subject that has or is at risk . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 6, 8, 11, 15, 30-39, and 43-48 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646             



/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646